Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of figs. 1a, 3a, 4b, 5a, 6a, 8a and 9a in the reply filed on 7/16/21 is acknowledged.  The traversal is on the ground(s) that the requirement is unclear.  This is not found persuasive because the applicant’s arguments do not clearly point out any supposed errors and appear convoluted. The argument, as best understood, appears to assert that there are two requirements. However, in view of the previous requirement, including the clearly organized technical sub groupings to account for the myriad of features, the intent of the requirement can be easily understood as evidenced by the applicant’s correctly electing despite his assertions of lack of clarity. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 16-18, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka (JP H9-134865).
Regarding claim 1, Tanaka teaches an atomic layer deposition (ALD) apparatus (it is noted ALD does not specify any particular structure; furthermore Tanaka’s apparatus is capable of emitting laser energy and activating chemicals in ambient air [0021] depositing on the wafer, which appears exposed to air), comprising: a light source (EL [0011]) disposed at an upper portion of a section (at upper part of the aligner apparatus, fig. 2); a wafer supporting part (wafer stage 8 and holder 9 [0012]) disposed at a lower portion of the section (at/near lower part of the aligner apparatus, fig. 2); and a lens pocket (lens barrel 4 
Regarding claim 2, Tanaka teaches the ALD apparatus as claimed in claim 1, wherein the pocket space is a concave space (fig. 2, it hollows downwardly, same as applicant fig. 2) having a rectangular trough shape (cross-section is rectangular/trough like, fig. 2). 
Regarding claim 3, Tanaka teaches the ALD apparatus as claimed in claim 1, further comprising an upper panel having a flat upper surface, wherein the lens pocket is disposed at a center of the upper panel (see claim 20).  
Regarding claim 4, Tanaka teaches the ALD apparatus as claimed in claim 3, wherein: the upper panel is disposed at a relatively high level, and the transparent panel is disposed at a relatively low level (fig. 2, said panel from claim 20 is above the lowest lens 3n).   
Regarding claim 5, Tanaka teaches the ALD apparatus as claimed in claim 1, wherein the frame part is a rectangular shape in a top view (4 has a rectangular cross section which is a top view/perspective relative to the wafer and stage, fig. 2) and includes cooling holes disposed along the rectangular shape (it has the cool/temperature control [0004 0015] holes along both sides of the frame 4’s cross-section/rectangular shape).  
Regarding claim 7, Tanaka teaches the ALD apparatus as claimed in claim 1, wherein the frame part includes an air inlet penetrating a first portion of the frame part and an air outlet penetrating a second portion of the frame part (fig. 2, 10a, b, being gas inlets, 11a, b, outlets formed on opposite sides of 4; it is noted that air is not an apparatus structure/structurally limiting, and relates to intended use, MPEP 2114).  
Regarding claim 8, Tanaka teaches the ALD apparatus as claimed in claim 7, wherein the air inlet is at least one hole shape (the opening/mouth of the inlet is a hole, fig. 2), and the air outlet is at least one slit shape (the lateral cross-section of the outlet is a thin cut/slit shape).  

Regarding claim 16, Tanaka teaches the ALD apparatus as claimed in claim 1, further comprising a lens disposed in the pocket space (disc in claim 1, any of 3a-c), the lens being a bar-shape cylindrical convex lens (3a-c are convex both sides with bar shape cross section fig. 2).  
Regarding claim 17, Tanaka teaches the ALD apparatus as claimed in claim 1, wherein the wafer supporting part includes: a wafer stage (wafer holder 9 [0012]) to mount a wafer thereon, fig. 2, the wafer stage being moveable in a horizontal direction ([0012], moved via stage 8); and an up-down lift (stage 8 [0012]) below the wafer stage (fig. 2), the up-down lift being moveable to move the wafer stage up and down ([0012] all actuation is via 8, Z direction is up/down; 8 is the lifting mechanism to move 9 in the Z direction since 9 is fixed to 8).  
Regarding claim 18, Tanaka teaches the ALD apparatus as claimed in claim 1, wherein the light source has a bar-shape illumination area (fig. 2, EL’s illumination area IL has a bar shape cross-sectional area, Fig. 2).  
Regarding claim 20, Tanaka teaches an atomic layer deposition apparatus, comprising: a light source, see claim 1; a wafer stage (see claim 1); and a pocket module (including at least the lens pocket claim 1) between the light source and the wafer stage (claim 1), the pocket module including: an upper panel (the bottom plate of the cyl frame 34, fig. 2) having a flat surface (fig. 2); and a lens pocket (as disc previously) disposed at a center of the upper panel (fig. 2 the pocket disc in claim 1 in center of said bottom plate of 34), the lens pocket including a frame part and a transparent panel (claim 1), the frame part including a hole shaped air inlet and a slit shaped air outlet each penetrating the frame part (claims 7, 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6, 10-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP H9-134865) in view of Hunter (US 20130087547).
	Regarding claim 6. Tanaka teaches the ALD apparatus as claimed in claim 5, but does not teach wherein at least one of the cooling holes is disposed at a same horizontal level as the transparent panel; however Hunter teaches in Fig. 2 at least one of the cooling holes (gas inlet port 238 [0021]) is disposed at a same horizontal level as the transparent panel (fig. 2, 238 at same level as bottom surface of 114); it would be obvious to those skilled in the art at invention time to modify Tanaka to remove volatized or ablated components near said transparent panel [0015] which would reduce cloudiness/contamination on the window.  
Regarding claim 10, Tanaka teaches the ALD apparatus as claimed in claim 7, but does not teach wherein a lower edge of the frame part has a curved surface, however Hunter teaches in Fig. 2 the holder/frame body 220 [0018] having a lower edge being rounded to have a negative curved surface and a positive curved surface (fig. 2, the outer lower circumferential edge is curved at A, creating a negative and a mirror/positive curved, when considering the slope of their tangents, on either side of the frame; it also has an inner lower edge at 225 that is curved with same mirrored tangential surfaces); it would be obvious to those skilled in the art at the invention time to modify Tanaka in order to provide tapered/curved surfaces to the frame to adjust and generate a tapered conical beam shape [0018], which Tanaka appears to use in Fig. 2.  
Regarding claim 11. Tanaka in view of Hunter, teaches the ALD apparatus as claimed in claim 10, wherein the lower edge of the frame part includes an upper negative curved surface and a lower positive curved surface (Hunter fig. 2, the left outer curved edge which is relatively higher with neg tangent and right lower inner curved surface rel lower with pos. tangent).  
Regarding claim 12. Tanaka in view of Hunter teaches the ALD apparatus as claimed in claim 11, wherein a lower portion of the air inlet is disposed on the upper negative curved surface (taking the frame portion around and below 238 from Hunter to be part of the lower inlet structure that is on/above the outer upper/neg curved surface, fig. 2).  

Regarding claim 14. Tanaka in view of Hunter teaches the ALD apparatus as claimed in claim 11, wherein the lower positive curved surface has a first positive curved surface having a first curvature radius and a second positive curved surface having a second curvature radius different from the first curvature radius (the said Hunter based lower inner curved surface has a more elongated upper curve surf and lower shorter curved surface, thus their radii are different, with the upper having longer radius than the lower curv surf, fig. 2).  
Regarding claim 15. Tanaka teaches the ALD apparatus as claimed in claim 1, but does not teach wherein: the frame part has an inwardly directed flange that supports a lower surface of the transparent panel, and the lower surface of the flange has a negative curved surface, however Hunter teaches in Fig. 2 the the frame part/body 220 has an inwardly directed flange (entire upper half portion of 220; it is noted that inwardly does not specify relative to what, it is inwards towards the viewer) that supports a lower surface of the transparent panel (fig. 2), and the lower surface of the flange has a negative curved surface (as previously discussed, there is a negative curved surface near 224); it would be obvious to those skilled in the art at invention time to modify Tanaka in order to provide tapered/curved surfaces to the frame to adjust and generate a tapered conical beam shape [0018], which Tanaka appears to use in Fig. 2.  
Regarding claim 19. Tanaka teaches an atomic layer deposition (ALD) apparatus, comprising: a light source; a wafer stage; and a pocket module between the light source and the wafer stage (see claims 1, 20), the pocket module including a lens pocket having a frame part an a transparent panel (typo, an should be and; also see claims 1, 20) disposed below the frame part (fig. 2, 3n at a bottom part/below 4; this is same concept as applicant’s fig. 2, 7a, showing the panel is inserted at a lower part of the frame), but does not teach a lower edge of the frame part being rounded to have a negative curved surface and a positive curved surface; however Hunter teaches in Fig. 2 the holder/frame body 220 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.